Citation Nr: 1403877	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.

The Veteran testified before the undersigned at an April 2012 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, and a bilateral knee disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed August 1988 Board decision denied service connection for a chronic back disorder.

2.  The evidence received since the August 1988 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.

3.  An unappealed August 1988 Board decision denied service connection for a chronic neck disorder.

4.  The evidence received since the August 1988 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The August 1988 Board decision denying service connection for a chronic back disorder is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1988).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  The August 1988 Board decision denying service connection for a chronic neck disorder is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1988).

4.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether to reopen a claim, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999); 38 U.S.C.A. § 5103A (West 2002).

Regardless of what the RO has decided, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claims of entitlement to service connection for a lumbar and cervical spine disability were last denied in an August 1988 Board decision.  The Board found that the Veteran suffered from lumbosacral scoliosis prior to service, and that the Veteran's period of service did not aggravate his pre-existing disability.  Furthermore, the Board found that the Veteran did not suffer from a neck disability in service.  The Veteran did not timely disagree with that decision, and the August 1988 Board decision became final.  

The Board must determine if new and material evidence has been submitted since the August 1988 final Board decision.  Among other evidence, the Veteran submitted an April 2009 statement from Dr. F.T.I. stating that the Veteran's chronic low back pain may have been aggravated by an in-service injury.  Furthermore, the Veteran stated, for example during a May 2009 hearing before a Decision Review Officer, that he fell during drills and injured his neck as a result.  That evidence is new because it had not previously been submitted to VA.

Regarding the materiality of the newly submitted evidence, the Veteran's claim for service connection for a lumbar spine disability was previously denied because the Board found that the Veteran's military service did not aggravate his pre-existing lumbar scoliosis.  The new evidence, which states that the Veteran's military service may have aggravated his lumbar scoliosis, relates to an unestablished fact necessary to substantiate the claim.  Similarly, the Veteran's claim for service connection for a cervical spine disability was previously denied because the Board found that the evidence did not indicate that the Veteran suffered a cervical spine injury in-service.  The new evidence, which states that the Veteran may have suffered an injury in service, relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence is new and material.  As new and material evidence has been received, the claims for service connection for a lumbar spine disability and a cervical spine disability are reopened.  To that extent only, the claims are allowed.
ORDER

The claim for service connection for a lumbar spine disability is reopened, and the appeal is allowed to that extent only.

The claim for service connection for a cervical spine disability is reopened, and the appeal is allowed to that extent only.


REMAND

Having reopened the Veteran's claims for service connection for a lumbar spine disability and a cervical spine disability, the Board must now consider the reopened claims.  The Board finds that further development of the record is needed with respect to both claims and also the Veteran's claim of entitlement to service connection for a bilateral knee disability before the Board may render a decision.  

Due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran underwent an examination of his lumbar spine, cervical spine, and bilateral knees in July 2009.  The examiner opined that the Veteran had degenerative joint disease and arthritis affecting the lower back, neck, and bilateral knees.  With respect to the Veteran's claims for service connection for a lumbar spine condition and a bilateral knee condition, the examiner stated that the Veteran's disabilities were more likely than not related to the scoliosis that pre-existed the Veteran's period of active duty service.  The examiner further opined that the Veteran's active duty service did not cause the Veteran's scoliosis.  The examiner did not, however, address whether the Veteran's period of active duty service superimposed additional disability onto the Veteran's pre-existing scoliosis defect.  With respect to the Veteran's claim for service connection for a cervical spine condition, the examiner opined that the Veteran's osteoarthritis of the neck was not at least as likely caused by his service.  The examiner did not offer a rationale for that opinion, and the Board finds the opinion to be inadequate.  An additional examination of the Veteran is therefore warranted.  

Additionally, since the time of the July 2009 examination, the Veteran has advanced the theory that his now service-connected spasmodic torticollis of the neck may have caused or aggravated his lumbar and cervical spine disabilities.  On remand, a VA examiner of appropriate expertise should address whether there is such a connection between the Veteran's spasmodic torticollis and his cervical and lumbar spine conditions.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination with a medical doctor examiner who has not previous examined him to determine the nature and etiology of any lumbar spine, cervical spine, and bilateral knee disabilities.  The examiner must review the claims file and must note that review in the report.  After performing a physical examination of the Veteran, the examiner should provide answers to the following questions, and provide a rationale for the opinions:

(a) Provide all pertinent diagnoses affecting the Veteran's lumbar spine, cervical spine, and knees.

(b)  For each current disability of the lumbar spine, cervical spine, and knees that is a congenital defect (for example, scoliosis), address whether there was additional disability superimposed upon that defect during service.  This opinion should consider all pertinent evidence, including the Veteran's in-service treatment for low back pain.  Also state whether or not the disability increased in severity during service.  If so, state whether any increase in disability was due to the natural progress of the disorder.

(c)  For each disability of the lumbar spine, cervical spine, and knees that is not a congenital defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.

ii)  was caused by the Veteran's service-connected spasmodic torticollis.

iii)  was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected spasmodic torticollis.

2.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


